[Cite as Northeast Ohio Regional Sewer Dist. v. Bath Twp., 2013-Ohio-4186.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                  Nos. 98728 and 98729


                       NORTHEAST OHIO REGIONAL
                           SEWER DISTRICT
                                                          PLAINTIFF-APPELLEE
                                                          CROSS-APPELLANT

                                                    vs.

                     BATH TOWNSHIP, OHIO, ET AL.
                                                          DEFENDANTS-APPELLANTS
                                                          CROSS-APPELLEES



                              JUDGMENT:
                   AFFIRMED IN PART; REVERSED IN PART


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-714945

        BEFORE: S. Gallagher, J., Jones, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: September 26, 2013
ATTORNEYS FOR APPELLANTS/CROSS-APPELLEES

For the city of Beachwood, city of Bedford Heights, city of Cleveland Heights, village
of Glenwillow, city of Independence, city of Lyndhurst, city of North Royalton,
village of Oakwood, city of Olmsted Falls, and city of Strongsville

John H. Gibbon
City of Cleveland Heights Director of Law
40 Severance Circle
Cleveland Heights, Ohio 44118

Christopher L. Gibbon
Heather R. Baldwin Vlasuk
Walter & Haverfield L.L.P.
The Tower at Erieview
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114

For the city of Brecksville

David J. Matty
City of Brecksville Director of Law
Shana A. Samson
Justin Whelan
Matty, Henrikson & Greve
55 Public Square, Suite 1775
Cleveland, Ohio 44113

For the city of Lyndhurst

Paul T. Murphy
City of Lyndhurst Director of Law
Paul T. Murphy Co., L.P.A.
5843 Mayfield Road
Mayfield Heights, Ohio 44124
ATTORNEYS FOR APPELLEE/CROSS-APPELLANT

For N.E.O.R.S.D.

Mark I. Wallach
Thacker Martinsek L.P.A.
2330 One Cleveland Center
1375 East Ninth Street
Cleveland, Ohio 44114

James F. Lang
Molly A. Drake
Matthew J. Kucharson
Calfee, Halter & Griswold L.L.P.
The Calfee Building
1405 East Sixth Street
Cleveland, Ohio 44114

Marlene Sundheimer
Director of Law
N.E.O.R.S.D.
3900 Euclid Avenue
Cleveland, Ohio 44115

Also listed:

For Bath Township, Ohio, et al.

Sherri Bevan Walsh
Summit County Prosecutor

Mary Ann Kovach
Michael D. Todd,
Marvin D. Evans
Summit County Assistant Prosecuting Attorneys
53 University Avenue, 6th Floor
Akron, Ohio 44308
For the city of Beachwood, et al.

Stephen M. O’Bryan
Taft, Stettinius & Hollister L.L.P.
200 Public Square
Suite 3500
Cleveland, Ohio 44114

Rebecca K. Schaltenbrand
Ice Miller L.L.P.
600 Superior Avenue, East, Suite 1701
Cleveland, Ohio 44114

For the city of Bedford

Kenneth A. Schuman
City of Bedford Director of Law
5306 Transportation Blvd.
Garfield Heights, Ohio 44125

Charles A. Bakula
30285 Bruce Industrial Parkway
Suite C – 2nd Floor
Solon, Ohio 44139

For the city of Bedford Heights

Ross S. Cirincione
Law Director
City of Bedford Heights
Castleton Building
5306 Transportation Blvd.
Garfield Heights, Ohio 44125

For the city of Berea

Gregory M. Sponseller
11 Berea Commons
Berea, Ohio 44017

For the village of Boston Heights
Constance A. Hesske
1655 W. Market Street, Suite 350
Akron, Ohio 44313

Charles T. Riehl
Walter & Haverfield, L.L.P.
The Tower at Erieview, Suite 3500
1301 East Ninth Street
Cleveland, Ohio 44114

For the city of Brecksville, et al.

David J. Matty
City of Brecksville Director of Law
Justin Whelan
Erin Hooper
Shana A. Samson
Matty, Henrikson & Greve
55 Public Square, Suite 1775
Cleveland, Ohio 44113

For the city of Broadview Heights

Vince Ruffa
City of Broadview Heights Director of Law
Ann C. Oakar
Oakar & Ruffa
1000 W. Wallings Road, Suite A
Broadview Heights, Ohio 44147

For the city of Brook Park

Neal M. Jamison
City of Brook Park Director of Law
Largent, Berry, Preston & Jamison Co.
1 Berea Commons, Suite 216
Berea, Ohio 44017


For the city of Brooklyn

Scott Claussen
Director of Law
City of Brooklyn
7619 Memphis Avenue
Brooklyn, Ohio 44144

For the village of Brooklyn Heights

Jerome E. Dowling
Brooklyn Heights Director of Law
20800 Center Ridge Road, Suite 222
Rocky River, Ohio 44116

For the city of Cleveland

Barbara A. Langhenry
Director of Law
Catherine Ma
Shirley A. Tomasello
Assistant Directors of Law
Julianne Kurdila
City of Cleveland
City Hall
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114

For the city of Cleveland Heights

William R. Hanna
Walter & Haverfield L.L.P.
The Tower at Erieview
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114
For Columbia Township

Dennis Will
Lorain County Prosecutor
Gerald A. Innes
Assistant County Prosecutor
225 Court Street, 3rd Floor
Elyria, Ohio 44035

For the village of Cuyahoga Heights, et al.
Jonathan D. Greenberg
Cuyahoga Heights Director of Law
Aimee W. Lane
Walter & Haverfield L.L.P.
The Tower at Erieview
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114

For the city of East Cleveland

Ronald K. Riley
Director of Law
City of East Cleveland
14340 Euclid Avenue
East Cleveland, Ohio 44112

For the city of Euclid

L. Christopher Frey
Director of Law
City of Euclid
585 East 222nd Street
Euclid, Ohio 44123
For the city of Garfield Heights

Tim Riley
City of Garfield Heights Director of Law
800 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113

Kevin P. Weiler
Assistant Law Director
City of Garfield Heights
8920 Brecksville Road
Brecksville, Ohio 44125

For the village of Glenwillow

Stephen M. Klonowski
Village of Glenwillow Director of Law
Reddy, Grau & Meek
The Castleton Building
5306 Transportation Blvd.
Garfield Heights, Ohio 44125

For the city of Highland Heights

Timothy G. Paluf
Highland Heights Director of Law
1540 Leader Building
526 Superior Avenue
Cleveland, Ohio 44114

For the village of Highland Hills

Thomas P. O’Donnell
Village of Highland Hills Law Director
3700 Northfield Road, Suite 11
Cleveland, Ohio 44122
For the city of Hudson, et al.

R. Todd Hunt
City of Hudson City Solicitor
Walter & Haverfield
The Tower at Erieview
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114

For the city of Independence

Gregory J. O’Brien
City of Independence Director of Law
Taft, Stettinius & Hollister
200 Public Square
Suite 3500
Cleveland, Ohio 44114

For the city of Lakewood

Kevin M. Butler
Director of Law
City of Lakewood
12650 Detroit Road
Lakewood, Ohio 44107

For the village of Linndale

George T. Simon
Grendell & Simon Co., L.P.A.
6638 Harris Road, 2nd Floor
Broadview Heights, Ohio 44147
For the city of Lyndhurst

Paul T. Murphy
City of Lyndhurst Director of Law
Paul T. Murphy Co., L.P.A.
5843 Mayfield Road
Mayfield Heights, Ohio 44124

David M. Maistros
34 South Main Street
Suite 2-B
Chagrin Falls, Ohio 44022

For the city of Macedonia, et al.

Joseph W. Diemert, Jr.
City of Macedonia Law Director
Mark V. Guidetti
Thomas M. Hanculak
Joseph W. Diemert, Jr. & Assoc.
1360 S.O.M. Center Road
Cleveland, Ohio 44124

For the city of Maple Heights, et al.

John J. Montello
City of Maple Heights Law Director
Blair N. Melling
Melling, Melling & Bell
303 Columbus Road
Bedford, Ohio 44146

For the city of Mayfield Heights
L. Bryan Carr
The Carr Law Firm
1392 S.O.M. Center Road
Mayfield Hts., Ohio 44124
For Mayfield Village

Joseph W. Diemert, Jr.
Mayfield Village Director of Law
Diane A. Calta
Assistant Law Director
Joseph W. Diemert, Jr. & Assoc.
1360 S.O.M. Center Road
Cleveland, Ohio 44124

For the city of Middleburg Heights

Peter H. Hull
Law Director
City of Middleburg Heights
15700 E. Bagley Road
Middleburg Hts., Ohio 44130

For the village of Moreland Hills, et al.

Margaret A. Cannon
Village of Moreland Hills Director of Law
Walter & Haverfield L.L.P.
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114

Rebecca K. Schaltenbrand
Ice Miller L.L.P.
600 Superior Avenue, East
Suite 1701
Cleveland, Ohio 44114

For the village of Newburgh Heights

Luke F. McConville
Village of Newburgh Heights Director of Law
Waldheger - Coyne
1991 Crocker Road, Suite 550
Westlake, Ohio 44145
For the village North Randall

Leonard A. Spremulli
Village of North Randall Director of Law
29325 Chagrin Blvd., Suite 305
Pepper Pike, Ohio 44122

For the city of North Royalton

Thomas A. Kelly
City of North Royalton Law Director
Donna M. Vozar
Assistant Law Director
City of North Royalton
13834 Ridge Road
North Royalton, Ohio 44133

For the village of Northfield

Bradric T. Bryan
Village of Northfield Law Director
Goodwin, Bryan & Schill
22050 Mastick Road
Fairview Park, Ohio 44126

For the village of Oakwood

Stephen M. Klonowski
Village of Oakwood Law Director
Reddy, Grau & Meek
The Castleton Building
5306 Transportation Blvd.
Garfield Heights, Ohio 44125

For Olmsted Township

Olmsted Township
c/o Jim Carr, Trustee
26900 Cook Road
Olmsted Township, Ohio 44138
For Orange Village

Stephen L. Byron
Orange Village Director of Law
Walter & Haverfield L.L.P.
4230 State Route 306, Suite 240
Willoughby, Ohio 44094

For the city of Parma

Timothy G. Dobeck
Director of Law
City of Parma
6611 Ridge Road
Parma, Ohio 44129

For the city of Parma Heights

Marcia E. Hurt
C. Anthony Stavole
Stavole & Miller
202 West Moreland Building
5700 Pearl Road
Cleveland, Ohio 44129

For the city of Pepper Pike

Stephen L. Byron
Law Director
City of Pepper Pike
28000 Shaker Boulevard
Pepper Pike, Ohio 44124
For the village of Richfield, et al.

William R. Hanna
Village of Richfield Director of Law
Charles T. Riehl
Walter & Haverfield L.L.P.
The Tower at Erieview
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114
For the city of Richmond Heights

R. Todd Hunt
City of Richmond Heights Director of Law
Walter & Haverfield L.L.P.
The Tower at Erieview
1301 East Ninth Street, Suite 3500
Cleveland, Ohio 44114

For Sagamore Hills Township

Jeffrey J. Snell
Sagamore Hills Township Director of Law
253 W. Aurora Road, Suite 200
Sagamore Hills, Ohio 44067

For the city of Seven Hills

Richard Pignatiello
Law Director
City of Seven Hills
7325 Summitview Drive
Seven Hills, Ohio 44131
For the city of Shaker Heights

William M. Ondrey Gruber
City of Shaker Heights Director of Law
Margaret Anne Cannon
City of Shaker Heights
3400 Lee Road
Shaker Heights, Ohio 44120

For the city of Solon

David J. Matty
Erin Hooper
Shana A. Samson
Matty, Henrikson & Greve
55 Public Square, Suite 1775
Cleveland, Ohio 44113

For the city of South Euclid
Michael P. Lograsso
Law Director
City of South Euclid
1349 South Green Road
South Euclid, Ohio 44121

For the city of Strongsville

Kenneth Kraus
Law Director
City of Strongsville
16099 Foltz Industrial Pkwy.
Strongsville, Ohio 44149

Daniel J. Kolick
Kolick & Kondzer
Westlake Centre, Suite 110
24650 Center Ridge Road
Westlake, Ohio 44145

For the city of Twinsburg

David M. Maistros
Law Director
City of Twinsburg
10075 Ravenna Road
Twinsburg, Ohio 44087


For the city of University Heights

Anthony Coyne
Director of Law
Kenneth J. Fisher
City of University Heights
2300 Warrensville Center Road
University Heights, Ohio 44118

For the village of Valley View

David A. Lambros
Village of Valley View Prosecutor
Largent, Berry, Preston & Jamison Co.
1 Berea Commons, Suite 216
Berea, Ohio 44017

For the village of Walton Hills

Blair N. Melling
Village of Walton Hills Solicitor
Melling, Melling & Bell
303 Columbus Road
Bedford, Ohio 44146
For the city of Warrensville Heights

Theresa Beasley
Law Director
Sean P. Ruffin
City of Warrensville Heights
4301 Warrensville Center Road
Warrensville Heights, Ohio 44128

For the city of Willoughby Hills

Thomas G. Lobe
City of Willoughby Hills Law Director
Thomas G. Lobe Co., L.P.A.
614 West Superior Avenue
Suite 1300
Cleveland, Ohio 44113


For Intervening Property Owners

Jordan B. Berns
Sheldon Berns
Timothy J. Duff
Benjamin J. Ockner
Gary F. Werner
Berns, Ockner & Greenberger
3733 Park East Drive, Suite 200
Beachwood, Ohio 44122
For Intervenor the Cleveland Metropolitan School District
Board of Education

Brian E. Ambrosia
Adrian D. Thompson
Taft, Stettinius & Hollister
200 Public Square, Suite 3500
Cleveland, Ohio 44114


For Intervenors Bishop Richard G. Lennon, et al.

Michael E. Cicero
Matthew T. Fitzsimmons, III
L. James Juliano, Jr.
Nicola, Gudbranson & Cooper
Republic Bldg., Suite 1400
25 West Prospect Avenue
Cleveland, Ohio 44115


For Intervenor Cleveland Branch National Association
for the Advancement of Colored People

William H. Smith
William H. Smith & Associates
940 Rockefeller Building
614 W. Superior Avenue
Cleveland, Ohio 44113


For Amici Curiae

For C.O.R.D.

John B. Albers
Eric J. Luckage
Albers & Albers
88 North Fifth Street
Columbus, Ohio 43215

For N.A.C.W.A., et al.
Nathan Gardner-Andrews
National Association of Clean Water Agencies
1816 Jefferson Place, NW
Washington, D.C. 20036




SEAN C. GALLAGHER, J.:

      {¶1} Defendants-appellants/cross-appellees appeal (1) the trial court’s judgment

denying their motion to dismiss; (2) the trial court’s judgment granting partial summary

judgment in favor of plaintiff-appellee/cross-appellant; and (3) the trial court’s opinion

issued after a bench trial and the supplemental judgment entry.
       {¶2} Plaintiff-appellee/cross-appellant cross-appeals from partial findings in the

trial court’s opinion issued after the bench trial.1

                                         I.   The Parties

       {¶3} Plaintiff-appellee/cross-appellant is the Northeast Ohio Regional Sewer

District (“the Sewer District” or “the District”).

       {¶4} Of the 56 member communities in the Sewer District named in the action

(“member communities”), 11 appealing communities (“appealing communities”) are

among the defendants-appellants/cross-appellees that have appeared and litigated in this

appeal.2 Defendants-appellants/cross-appellees also consist of a group of intervening

property owners located in the Sewer District (collectively “appellants”).3

                                        II.   Background


       1
           Amicus briefs have been filed in support of plaintiff-appellee/cross-appellant by (1) the
National Association of Clean Water Agencies, the National Association of Flood and Stormwater
Management Agencies, the American Public Works Association, American Rivers, and the
Association of Ohio Metropolitan Wastewater Agencies; and (2) the Coalition of Ohio Regional
Districts (“CORD”).
       2
         The appealing communities are Beachwood, Bedford Heights, Brecksville, Cleveland
Heights, Glenwillow, Independence, Lyndhurst, North Royalton, Oakwood Village, Olmsted Falls,
and Strongsville.
       3
          The intervening property owners are The Greater Cleveland Association of Building
Owners and Managers; Cleveland Automobile Dealers Association; The Northern Ohio Chapter of
NAIOP; The Association for Commercial Real Estate; CADA Properties, L.L.C.; The Ohio Council
of Retail Merchants; Snowville Service Associates L.L.C.; Boardwalk Partners, L.L.C.; Creekview
Commons, L.L.C.; Fargo Warehouse, L.L.C.; Greens of Lyndhurst, Ltd.; Highlands Business Park,
L.L.C.; JES Development Ltd.; Lakepoint Office Park, L.L.C.; Landerbrook Point, L.L.C.; Newport
Square, Ltd.; Park East Office Park, L.L.C.; Shaker Plaza, Ltd.; Pavilion Properties, L.L.C.; and WGG
Development, Ltd.
       {¶5} In 1972, by judgment of the Cuyahoga County Court of Common Pleas and

pursuant to R.C. Chapter 6119, the Sewer District was officially organized and declared a

political subdivision of the state of Ohio.4 The necessity for the Sewer District arose

from “the increase in the amount of wastewater in the Metropolitan Cleveland area

resulting from the increase in population and the expansion of industry * * *.” Exhibit

A, ¶ 3, 1972 Judgment.

       {¶6} The Sewer District was formed for “the establishment of a total waste water

control system for the collection, treatment and disposal of waste water within and

without the District.” Id. at ¶ 4.      To effectuate that purpose, the Sewer District was

charged with, among other things, planning, financing, constructing, operating, and

controlling “waste water treatment and disposal facilities, major interceptor sewers, all

sewer regulator systems and devices, weirs, retaining basins, storm handling facilities,

and all other water pollution control facilities of the District.” Id. at ¶ 5(c).

       {¶7} The Sewer District’s initial plan of operation was amended by various

petitions and court orders, culminating in a 1975 court order that constitutes the Sewer

District’s Charter (“Charter”).5 Under the Charter, the Sewer District

       shall have authority pursuant to Chapter 6119 of the Ohio Revised Code to
       plan, finance, construct, maintain, operate, and regulate local sewerage


       4
        The Northeast Ohio Regional Sewer District was originally named the Cleveland Regional
Sewer District; its name was changed by court order to its current name in 1979.
       5
          Although the Charter has been amended by other court orders, the core of it remains and
governs this case.
       collection facilities and systems within the District, including both storm
       and sanitary sewer systems.

Exhibit A, ¶ 5(m), 1975 Judgment.

       {¶8} Exhibit A to the Charter recognizes the territory to be included in the Sewer

District was to include “that portion of Cuyahoga County presently served, or mainly

capable of being served by gravity, by sewers leading to the three wastewater treatment

plants in the City of Cleveland plus the proposed Cuyahoga Valley Interceptor Sewer.”

Sewer District membership arose based upon the consenting member communities’ need

to connect to and use those facilities.     The member communities include some from

Cuyahoga, Summit, Lorain, and Lake Counties.

       {¶9} Under the Charter, the plan for operation of the Sewer District entails the

construction, operation, and financing of District and local facilities.

       The District will plan, finance, construct, operate and control wastewater
       treatment and disposal facilities, major interceptor sewers, all sewer
       regulator systems and devices, weirs, retaining basins, storm water handling
       facilities, and all other water pollution control facilities of the District * *
       *.”

Exhibit A, ¶ 5(c), 1975 Judgment. The Charter provides the Sewer District’s Board of

Trustees with authority to determine rates for sewage treatment and disposal in

accordance with its terms. Id. at ¶ 5(f).

       {¶10} With regard to local sewerage collection facilities, the Charter provides:

       The District shall not assume ownership of any local sewerage collection
       facilities and systems nor shall the District assume responsibility or incur
       any liability for the planning, financing, construction, operation,
       maintenance, or repair of any local sewerage collection facilities and
       systems unless * * * specifically provided for in a written agreement
       between the District and the respective local community.

Id. at ¶ 5(m).

       {¶11}     The Charter provides the Sewer District with regulatory authority over “all

local sewerage collections facilities and systems in the District, including both storm and

sanitary sewer systems.” Id. at ¶ 5(m)(1).       However, the Sewer District only has the

authority to “assume the responsibility for operating, maintaining, and repairing local

sewerage collection facilities when requested to do so by a local community and upon

mutually agreeable terms.” Id. at ¶ 5(m)(2).       Likewise, the District is only authorized

to construct local sewerage collection facilities and systems “when requested to do so by a

local community and upon mutually agreeable terms.” Id. at ¶ 5(m)(4).        With regard to

planning local sewerage collection facilities and systems, the Charter further charged the

Sewer District with developing a capital improvement plan:

       The District shall develop a detailed integrated capital improvement plan
       for regional management of wastewater collection and storm drainage
       designed to identify a capital improvement program for the solution of all
       inter-community drainage problems (both storm and sanitary) in the
       District.

Id. at ¶ 5(m)(3).

       {¶12} For financing local sewerage collection facilities and systems, “[t]he method

of financing particular projects shall be agreed to between the District and the respective

local communities at the time the project is undertaken by the District.” Id. at ¶ 5(m)(5).

                                         III.   Facts
       {¶13} In January 2010, the Sewer District’s Board of Trustees amended the

District’s Code of Regulations by enacting Title V, “Stormwater Management Code,”

which created a “Regional Stormwater Management Program” (“the RSM Program”).

Under Title V, the Board defined the scope of its RSM Program, which included

“planning, financing, design, improvement, construction, inspection, monitoring,

maintenance, operation and regulation” of its own defined “Regional Stormwater

System.” Title V, Section 5.0501. The definition of “Regional Stormwater System” is

expansively written to include the following:

       The entire system of watercourses, stormwater conveyance structures, and
       Stormwater Control Measures in the Sewer District’s service area that are
       owned and/or operated by the Sewer District or over which the Sewer
       District has right of use for the management of stormwater, including both
       naturally occurring and constructed facilities. The Regional Stormwater
       System shall generally include those watercourses, stormwater conveyance
       structures, and Stormwater Control Measures receiving drainage from three
       hundred (300) acres of land or more. The Sewer District shall maintain a
       map of the Regional Stormwater System that shall serve as the official
       delineation of such system.

Id. at Section 5.0218.

       {¶14} The stated purpose of Title V is to “establish the Regional Stormwater

Management Program through which the District and each Member Community served

by the Regional Stormwater Management Program shall work in a cooperative manner to

address stormwater management problems.” Id. at Section 5.0303. In broad terms, the

RSM Program consists of the following:

       All activities necessary to operate, maintain, improve, administer, and
       provide Stormwater Management of the Regional Stormwater System and
       to facilitate and integrate activities that benefit and improve watershed
       conditions across the Sewer District’s service area.

Id. at Section 5.0219.

       {¶15} As stated in Title V, the RSM Program was needed because

       (a) Flooding is a significant threat to public and private property.

       (b) Streambank erosion is a significant threat to public and private property,
       water quality, wildlife, and aquatic and terrestrial habitats.
       (c) Inadequate stormwater management damages the water resources of
       Northeast Ohio, impairing the ability of these waters to sustain ecological
       and aquatic systems.

       (d) A watershed-based approach to stormwater management is necessary to
       effectively and efficiently plan, design, construct, and maintain long-term
       solutions to stormwater problems.

       (e) An adequate funding source is necessary to provide a watershed-based
       approach to stormwater management.

       (f) Impervious surface on a given parcel relates to the volume, rate, and/or
       pollutant loading of stormwater runoff discharged from that parcel.

       (g) The measurement of impervious surface that causes stormwater runoff
       provides an equitable and adequate basis for a system of fees for funding a
       watershed-based approach to stormwater management.

Id. at Section 5.0301.

       {¶16} The Sewer District intends to fund projects under the RSM Program through

the imposition of a stormwater fee.    The fee is based on the square feet of a property’s

impervious surfaces, which are defined in Title V as follows:

       Developed surfaces that either prevent or significantly slow the infiltration
       of water into the ground compared to the manner that such water entered
       the ground prior to development, or which cause water to run off in greater
       quantities or at an increased rate of flow than that present prior to
       development. Impervious surfaces shall include, without limitation,
       rooftops, traveled gravel areas, asphalt or concrete paved areas, private
       access roads, driveways and parking lots, and patio areas.

Id. at Section 5.0210.

       {¶17} “Based on analysis by the District of impervious surfaces on parcels

throughout the District’s service area, an impervious surface of three thousand (3,000)

square feet shall be designated as one (1) Equivalent Residential Unit (ERU) * * *.” Id.

at Section 5.0706.

       {¶18} For calculating the fee for residential properties, the Sewer District

structured a three-tiered scale based on the size of the residential parcel. Id. at Section

5.0707. Residential parcels with less than 2,000 square feet of impervious surface will

be classified as equal to 0.6 of an ERU and will be charged $3.03 per month in 2013.    Id.

 Residential parcels with 2,000 to 3,999 square feet of impervious surface will be

classified as equal to 1.0 ERU and will be charged $5.05 per month in 2013.      Id. And

residential parcels with 4,000 or more square feet of impervious surface will be classified

as equal to 1.8 ERUs and charged $9.09 per month in 2013.     Id.

       {¶19} For nonresidential property owners, the Sewer District will individually

determine their fees by measuring impervious surfaces on their parcels, and then

multiplying (1) the total number of ERUs for a given parcel (which will be derived from

calculating the total square feet of impervious surface divided by 3,000), by (2) the fee

established per ERU, which is $5.05 per month in 2013. Id. at Section 5.0708.
       {¶20} Title V requires that the collected fees be maintained in a separate account

“dedicated to the implementation and administration of the Regional Stormwater Program

* * *.” Id. at Section 5.0701.

       {¶21} Title V exempts certain properties from the fees:                        public road

rights-of-way; airport runways and taxiways; railroad rights-of-way; parcels with less

than 400 square feet of impervious surface; and “[p]arcels whose use has been designated

as a Non-Self Supporting Municipal Function owned by Member Communities.” Id. at

Section 5.0705.

       {¶22} Title V also has a “Community Cost-Share Program,” which requires the

Sewer District to place a minimum amount of all funds collected from the fees in a

separate account for each of the 56 member communities to use for District-approved

projects to “promote or implement the goals and objectives” of Title V within the member

communities.6 Id. at Sections 5.0901 and 5.0902.

       {¶23} Credits are a part of Title V, and are available for applicants who maintain

and operate stormwater-control measures. Id. at Section 5.0801. The credits consist of

(1) stormwater-quantity credit, (2) stormwater-quality credit, (3) stormwater-education

credit, and (4) residential credit.    Credits can be combined for a maximum credit of 100

percent. Id. at Section 5.084.



       6
         Title V set the minimum amount of funds that would go into the Community Cost-Share
Program’s account at 7.5 percent. However, the trial court ordered the Sewer District to increase the
amount to 25 percent.
                                    IV. Procedural History

       {¶24} In January 2010, on the same day that the District’s Board of Trustees

enacted Title V, the Sewer District filed this action in the trial court seeking (1) a

judgment declaring that the Sewer District had the authority to implement its RSM

Program with respect to all the member communities served by the District and (2) an

order permitting the Sewer District to amend its Plan for Operation to include Title V.

The 56 member communities were named as defendants.

       {¶25} The trial court allowed the intervening property owners to join the action;

they filed an answer and counterclaim.7 The intervening property owners sought, among

other things, to permanently enjoin the Sewer District from implementing its RSM

Program.    The appealing communities filed an answer and counterclaims, in which they

also sought, among other things, to permanently enjoin the Sewer District from

implementing its RSM Program.

       {¶26} In June 2010, the appealing communities filed a motion to dismiss for lack

of subject matter jurisdiction; the intervening property owners joined in the motion. In

their motion, they contended, among other things, that the Sewer District could not obtain

judgment because it failed to name as defendants the individual property owners within

the Sewer District’s service area.


       7
          Other parties were also permitted to intervene in the action. The additional intervenors
included Richard Lennon, Bishop of the Diocese of Cleveland in his capacity of Trustee of an Implied
Charitable Trust, the Catholic Cemeteries Association of the Diocese of Cleveland, and the Cleveland
Municipal School District Board of Education.
         {¶27} The trial court denied the motion, and stated in regard to the failure to join

claim, that there was no necessity that the Sewer District had to name all the property

owners in the District because they were represented by the public officials of their

respective communities.

         {¶28} The parties filed motions for summary judgment.          The Sewer District

moved for partial summary judgment, seeking a determination that, under its Charter and

statutory authority, it properly enacted Title V.   The appealing communities, intervening

property owners, and other defendants filed cross-motions for summary judgment on that

issue.    The issue of the validity and implementation of the stormwater fee was reserved

for trial.

         {¶29} In April 2011, the trial court issued its ruling on the summary judgment

motions, finding that the Sewer District had the authority under R.C. Chapter 6119 and its

Charter to enact its RSM Program.

         {¶30} In late 2011, a bench trial was had on the issue of the validity and

implementation of the stormwater fee.         In February 2012, the trial court issued an

opinion in which it found that the stormwater fee (1) was authorized under R.C. Chapter

6119, (2) was not restricted by the Sewer District’s Charter, (3) was not an unauthorized

tax, and (4) did not violate the parties’ equal protection rights.   The court further found

the methodology used to calculate and impose the fee was constitutional.

         {¶31} But the court found that there was no rational basis for the Sewer District’s

disparate treatment of nonresidential, as compared to residential, property owners.      The
court also found that the 7.5 percent minimum allocation into the Cost-Share Program

was unfair to the member communities, and that it should be no less than 25 percent.

       {¶32} Moreover, relative to the stormwater education credit, the court ordered that

the Sewer District “shall provide the school systems with appropriate curriculum for each

of grades 1–12 to achieve the stated purposes of the credit.”       The court also ordered,

relative to the credits in general, that the Sewer District “shall submit a plan or formula

providing for the accrediting of costs of a licensed engineer in completing any

applications for credits under the stormwater Fee Credit Manual.”

       {¶33} Post-trial proceedings were had relative to the trial court’s orders.   During

those proceedings, the Sewer District submitted draft revisions to Title V, to which the

appealing communities and intervening property owners objected. In June 2012, the

trial court issued a supplemental journal entry, in which it adopted the Sewer District’s

revisions.

       {¶34} The appellants filed a motion for reconsideration based on the Ohio

Supreme Court’s then-recent ruling in Drees Co. v. Hamilton Twp., 132 Ohio St.3d 186,

2012-Ohio-2370, 970 N.E.2d 916, which was issued approximately three months after the

trial court’s 2012 ruling. The trial court denied the motion.

  V. The Appealing Communities and Intervening Property Owners’ Assignments of
                                    Error

       {¶35} The appealing communities and intervening property owners have assigned

the following as errors:
I. The trial court erred in denying the Cities’ and Property Owners’
Counterclaims, to the extent that they sought permanently to enjoin the
Sewer District from imposing and collecting its unlawful “Stormwater Fee.”

II. The trial court erred in denying the Cities’ and Property Owners’
Counterclaims, to the extent that it sought permanently to enjoin the Sewer
District from undertaking a comprehensive Stormwater Management
Program (i.e., its Title V) for which it has no authority under R.C. Chapter
6119.

III. The trial court erred in denying the Cities’ and the Property Owners’
Counterclaims to the extent that they sought permanently to enjoin the
Sewer District from undertaking an SMP8 not authorized by its Charter.

IV. The trial court erred in denying the Cities’ and Property Owners’
Counterclaims, to the extent that they sought permanently to enjoin the
Sewer District from undertaking its SMP, because that SMP, as applied,
violates numerous Ohio and Federal Constitutional provisions.

V. The trial court erred in denying the Cities’ and Property Owners’
motion to dismiss because the trial court lacked subject matter jurisdiction
due to Plaintiff’s failure to join all necessary parties in the action.
VI. The trial court erred when it oversaw amendments to Title V after
holding a trial and after its February 2012 Opinion declaring the rights of
the parties.

            VI. The Sewer District’s Cross-Assignments of Error

{¶36} In its cross-appeal, the District has assigned the following as errors:

I. The trial court erred in finding that there is no rational basis for
disparate treatment of residential and nonresidential property owners with
respect to the stormwater fee.

II. The trial court had no legal basis for requiring the District to provide
the school systems with appropriate curricula for grades 1–12 to further the
stated purpose of the stormwater education credit set forth in Title V.



8
    Stormwater management program.
       III. The trial court had no legal basis for requiring the District to accredit
       costs of licensed engineers in completing nonresidential property owners’
       applications for credits available under Title V.

       IV. The trial court had no legal basis for requiring the District to revise, or
       to increase the amount of, the community cost-share set forth in Title V.

                                  VII.   Law and Analysis

       A.     The Appellants’ Appeal

      1.     The Stormwater Management Program and the Stormwater
             Fee Under R.C. Chapter 6119 and the District’s Charter.

      {¶37} Appellants’ first, second, and third assignments of error relate to the

authority of the Sewer District to implement Title V and the RSM Program, along with its

associated stormwater fee.

       {¶38} In their first assignment of error, the appellants contend that the stormwater

fee is an unlawful tax.   They further argue that even if it is not an unlawful tax, it is not

authorized under R.C. 6119.09.      In their second assigned error, the appellants contend

the Sewer District has no authority under R.C. Chapter 6119 for undertaking a

comprehensive stormwater management program. In their third assignment of error, the

appellants argue that the RSM Program is not authorized by the Sewer District’s Charter.

       {¶39} Appellate review of summary judgment is de novo, governed by the

standard set forth in Civ.R. 56. Comer v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559,

833 N.E.2d 712, ¶ 8. Under Civ.R. 56, summary judgment is appropriate when (1) no

genuine issue as to any material fact exists, (2) the moving party is entitled to judgment as

a matter of law, and (3) viewing the evidence most strongly in favor of the nonmoving
party, reasonable minds can reach only one conclusion that is adverse to the nonmoving

party. Appellate review of a trial court’s determinations regarding questions of law in a

declaratory judgment action are also reviewed de novo. Arnott v. Arnott, 132 Ohio St.3d

401, 2012-Ohio-3208, 972 N.E.2d 586.

      {¶40} The District is a “creature of statute” whose authority is strictly limited to

the powers specifically conferred upon it or clearly implied by the statute. See In re

Guardianship of Spangler, 126 Ohio St.3d 339, 2010-Ohio-2471, 933 N.E.2d 1067, ¶ 17;

D.A.B.E., Inc. v. Toledo-Lucas Cty. Bd. of Health, 96 Ohio St.3d 250, 2002-Ohio-4172,

773 N.E.2d 536.     “Implied powers are those that are incidental or ancillary to an

expressly granted power; the express grant of power must be clear, and any doubt as to

the extent of the grant must be resolved against it.” Spangler at ¶ 17. The Sewer

District does not have the power to extend the authority conferred on it by the General

Assembly. D.A.B.E., Inc. at ¶ 38.

       {¶41} The appellants contend that the Sewer District was “utterly without statutory

power under R.C. Chapter 6119 to enact Title V * * *.”     They cite the following reasons

in support of their contention: (1) the Sewer District had no express authority for its RSM

Program under R.C. Chapter 6119; (2) the Sewer District’s program is not in keeping

with the purposes of R.C. Chapter 6119 as set forth in R.C. 6119.01; (3) other agencies

such as watershed districts and conservancy districts are charged with dealing with

stormwater-related issues; and (4) the definition of waste water in both R.C. 6119.011

and the Charter demonstrate that the Sewer District’s RSM Program was not authorized.
       {¶42} The first rule of statutory construction requires courts to look at a statute’s

language to determine its meaning.       If the statute conveys a clear, unequivocal, and

definite meaning, interpretation comes to an end, and the statute must be applied

according to its terms.   Lancaster Colony Corp. v. Limbach, 37 Ohio St.3d 198, 199, 524

N.E.2d 1389 (1988).

       {¶43} Pursuant to R.C. 6119.01(A) and (B), the purpose of a regional water and

sewer district is for “either or both” of the following purposes:   “(A) [t]o supply water to

users within and without the district”; and “(B) [t]o provide for the collection, treatment,

and disposal of waste water within and without the district.”       “Waste water” is defined

as “any storm water and any water containing sewage or industrial waste or other

pollutants or contaminants derived from the prior use of the water.”      R.C. 6119.011(K).

Essentially, the statutory terms authorize the Sewer District to collect, treat, and dispose

of waste water entering the sewer system.

       {¶44} The term waste water necessarily means water containing waste.           Under

R.C. 6119.011(K), “waste water means” “any storm water containing sewage or other

pollutants.”   (Emphasis added.) Reith v. McGill Smith Punshon, Inc., 163 Ohio App.3d

709, 2005-Ohio-4852, 840 N.E.2d 226 (1st Dist.). Indeed, the District’s own “waste

water” definition in Titles I, II, and IV of its code of regulations recognizes it as a

“combination of water-carried waste * * * together with such ground, surface or storm

water as may be present.”
       {¶45} The General Assembly created regional sewer districts to “collect, treat, and

dispose” of “waste water.”     Implicit in this express grant of power is that a Sewer

District is charged with removing sewage or other pollutants from storm water as well as

other water containing such waste.     The definition of waste water cannot be read to

authorize the Sewer District to unilaterally exercise control over a broad range of

stormwater-related issues that are not mentioned under and bear no resemblance to the

powers conferred through R.C. Chapter 6119.

       {¶46} R.C. Chapter 6119 does not authorize the District to implement a

“stormwater management” program to address flooding, erosion, and other stormwater

issues or to claim control over a “Regional Stormwater System.”        Such terms appear

nowhere in R.C. Chapter 6119. Unlike the authority granted to the Sewer District, the

General Assembly gave specific stormwater-related authority to watershed districts and

conservancy districts. See R.C. 6105.12 (providing watershed districts with authority to

review and recommend plans for the development of the water resources), and R.C.

6101.04 (providing conservancy districts with authority to “prevent floods” and

“regulating stream channels,” “irrigation,” “diverting * * * watercourses,” and “arresting

erosion.”)

       {¶47} In promulgating its RSM Program and in defining its terms, the Sewer

District’s board engaged in policy-making over matters that are legislative in nature.   By

engaging in such actions, the Sewer District has gone beyond administrative rule-making

and usurped power delegated to the General Assembly.
       [T]he board of trustees of a regional water and sewer district may provide a
       system of sanitary and/or storm water sewerage * * * for any part of the
       area included within the district.

R.C. 6119.19.

       {¶48} With regard to the challenge to the stormwater fee being an unlawful tax,9

we are cognizant that other jurisdictions have found stormwater charges are fees.              We

need not decide whether this is the case under Ohio law.10 Rather, our focus is on

whether the Sewer District possesses the authority under R.C. Chapter 6119 to implement

its RSM Program and the associated stormwater fee.

       {¶49} The stormwater fee is being imposed by the Sewer District to advance Title

V and address regional stormwater management problems that will serve to benefit the

entire region.   The benefits to the community at large include decreasing flooding,

preventing erosion, collecting sediment and debris, maintenance of various protective and

control structures with a “regional stormwater system.” Other benefits include

improvements in water quality, habitat for wildlife and reduction of future costs relating

to stormwater management.         The Sewer District ignores the complete lack of any

express grant of powers under R.C. Chapter 6119 relating to any of the RSM Program’s

regulatory objects.


        9
          We note that R.C. 6119.17 and 6119.19 authorize the Sewer District to levy a tax for “any
portion of the cost of one or more water resource projects[.]”
        10
           In Drees Co., 132 Ohio St.3d 186, 2012-Ohio-2370, 970 N.E.2d 916, the Ohio Supreme
Court set forth a number of factors for analyzing the substance of an assessment to determine
whether it is a fee or a tax.
       {¶50} R.C. 6119.09 provides in part that, “[a] regional water and sewer district

may charge, alter, and collect rentals or other charges * * * for the use or services of any

water resource project or any benefit conferred thereby and contract * * * with one or

more persons * * * desiring the use or services thereof, and fix the terms, conditions,

rental, or other charges * * * for such use or services.”   R.C. 6119.09.

       {¶51} Additionally, R.C. 6119.06 governs the rights, powers, and duties of a

regional water and sewer district, and provides that the district may, in relevant part, do

the following:

       [a]cquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain,
       repair, operate, lease or rent to or from, or contract for operation by or for, a
       political subdivision or person, water resource projects within or without
       the district

R.C. 6119.06(G);

       [c]harge, alter, and collect rentals and other charges for the use of services
       of any water resource project as provided in section 6119.09 of the Revised
       Code. Such district may refuse the services of any of its projects if any of
       such rental or other charges, including penalties for late payment, are not
       paid by the user thereof * * *

R.C. 6119.06(W); and

       [d]o all acts necessary or proper to carry out the powers granted in Chapter
       6119 of the Revised Code.

R.C. 6119.06(BB).

       {¶52} A “water resource project” is defined under R.C. 6119.011(G) as “any waste

water facility or water management facility acquired, constructed, or operated by or
leased to a regional water and sewer district or to be acquired, constructed, or operated by

or leased to a regional water and sewer district under this chapter * * *.”

       {¶53} In this case, we find the stormwater fee was unrelated to any use or services

afforded to a property owner by a “water resource project.”      This case is wholly unlike

the tap-in fee charged in Wyatt v. Trimble Twp. Waste Water Treatment Dist., 4th Dist.

Athens No. 1521, 1992 Ohio App. LEXIS 5749 (Nov. 3, 1992), where the charge was for

the installation of a plug-in system at the point where each premises was to be connected

to an existing sanitary sewer and waste water treatment project as authorized by R.C.

6119.09(Z), and which project was found necessary to bring the communities into

compliance with the Clean Water Act (Federal Water Pollution Control Act) (33 U.S.C.

1251 et seq.).

       {¶54} Here, there was no service connection being made from the properties to a

water resource project.   Further, Kyle Dreyfus Wells, the Sewer District’s manager of

watershed programs, testified that the stormwater management plan plays no more than

an incidental role in municipal compliance with Clean Water Act regulatory obligations.

Tr. 1531-1534.

       {¶55} Finally, while R.C. 6119.06(BB) authorizes the Sewer District to do all acts

necessary to carry out its authorized powers, the Sewer District cannot exceed the

authority granted.   While the Sewer District’s authority is broad, we are unable to

conclude that the legislature intended to allow the Sewer District to expand upon its
statutory authority through Title V and its RSM Program and impose an unauthorized

charge.

       {¶56} Here, the Sewer District improperly employed R.C. 6119.09 to generate

revenues for the costs of its RSM Program.     The waste water fee was not for the “use or

service” of a “water resource project.”    Accordingly, we find that the stormwater fee is

not a legitimate “rental or other charge” under R.C. 6119.09.

       {¶57} We further recognize that in this case, there was no vetting as to the

allowance for the Sewer District to fund its stormwater management program with a

stormwater fee.   By implementing the stormwater fee, the Sewer District has effectively

taken upon itself to claim a share of community dollars, while other public entities such

as school districts must continue their struggle to obtain public funding.

       {¶58} We find that the General Assembly has not indicated any intent through

R.C. Chapter 6119 to vest regional water and sewer districts with the authority to adopt a

stormwater management program or to implement the stormwater control measures set

forth in Title V. The General Assembly did not intend to permit the Sewer District to

expound upon its own powers without any oversight, proclaim the scope and breadth of

its authority over stormwater management issues, and impose an associated stormwater

fee.   There is no doubt that with the increased development in the region over the last

several decades, regulations are needed over the stormwater-related issues that plague the

region.   However, such regulatory authority must be explicitly granted by the General
Assembly.     Therefore, we conclude the enactment of Title V exceeds the statutory

powers conferred upon the District under R.C. Chapter 6119.

       {¶59} The appellants further contend that the Sewer District’s RSM Program is not

authorized under the Charter for the following three reasons: (1) the Charter dealt with

sanitary sewerage issues and considerations that “share no kinship” with the Sewer

District’s RSM Program; (2) Title V conflicts with Charter provisions limiting the Sewer

District to charging for sewer fees; and (3) Title V conflicts with Charter provisions

prohibiting the Sewer District from assuming ownership, control, or responsibility for

locally controlled systems without the local community’s written consent.

       {¶60} Consistent with R.C. Chapter 6119, the Charter set forth the Sewer District’s

purpose of “the establishment of a total wastewater control system for the collection,

treatment and disposal of waste-water within and without the District.” Exhibit A, ¶ 4,

1975 Judgment. The Charter’s provisions pertain to the operation, construction, and

financing of the Sewer District’s sewage treatment and other water pollution control

facilities, as well as local sewerage collection facilities and systems.     The Charter

provides the Sewer District with authority over “wastewater treatment and disposal

facilities, major interceptor sewers, all sewer regulator systems and devices, weirs,

retaining basins, storm water handling facilities, and all other water pollution control

facilities.” Id. at ¶ 5(c).

       {¶61} Through its enactment of Title V, the District unilaterally defined a “local

stormwater system” and created an expansive definition of a “regional stormwater
system” over which it claims the power to establish and administer its RSM Program.

The expansive scope of the “regional stormwater system” goes far beyond the scope of

sewage treatment and waste water handling facilities under the Charter and encompasses

the following:

       The entire system of watercourses, stormwater conveyance structures, and
       Stormwater Control Measures in the Sewer District’s service area that are
       owned and/or operated by the Sewer District or over which the Sewer
       District has right of use for the management of stormwater, including both
       naturally occurring and constructed facilities. * * *

Title V, Section 5.0218.

       {¶62} Further, while the Sewer District may charge for “sewage treatment and

disposal,” the Charter does not authorize the District to impose a fee for a stormwater

management program.        The Charter contemplates charges assessed for the use of the

Sewer District’s wholly-owned treatment facilities, with rates encompassing planning

expenses, operation and maintenance expenses, and capital costs for existing and future

waste-water handling facilities. Exhibit A, ¶ 5(f), 1975 Judgment.

       {¶63} Insofar as the Charter authorizes the district to assume the ownership,

responsibility, or liability for any local sewerage collection facilities and systems, it may

do so only at the request of the local community and upon mutually agreeable terms

provided for in a written agreement. Id. at ¶ 5(m)(2) and (4).        With regard to local

sewerage and collection facilities, while the Sewer District was charged with developing

a “detailed integrated capital improvement plan for regional management of wastewater

collection and storm drainage,” it was within the confines of its authority “to plan local
sewerage collection facilities and systems pursuant to Chapter 6119 of the Ohio Revised

Code.” Id. at ¶ 5(m)(3).      Also, the method of financing particular projects must be

“agreed to between the District and the respective local communities at the time the

project is undertaken by the District.” Id. at ¶ 5(m)(5).

       {¶64} Finally, in order to amend its Charter, the Sewer District is required to go

through the Charter amendment process of R.C. 6119.051. “The approved petition filed

under R.C. 6119.02 and the approved plan of operation for the district filed under R.C.

6119.04 may only be amended or modified by the Common Pleas Court upon a petition

being filed containing a request for such amendment or modification.” Kucinich v.

Cleveland Regional Sewer Dist., 64 Ohio App.2d 6, 410 N.E.2d 795 (8th Dist. 1979),

syllabus.    Any amendment to the Charter cannot exceed the authority conferred by R.C.

Chapter 6119.

       {¶65} Here, the Sewer District’s board, whose composition is largely unknown to

the general public, met and decided the long-term future of all water management in the

region well into the next generation.

       {¶66} There is no question the Sewer District and many of its individual board

members have done great things over the years for the region. There is also no doubt

that there have been problems that must be addressed. The sheer size and power of the

Northeast Ohio Regional Sewer District11 is daunting. The consent decree the District

signed with the Federal Environmental Agency in 2011 is enlightening:

        11
             Also known as “NEORSD.”
        NEORSD serves all or part of 62 communities and over one million
people in a 350 square-mile tributary area, 80 square miles of which is
served by combined sewers. NEORSD is responsible for operation and
maintenance of 305 miles of interceptor sewers including 40 miles of
intercommunity relief sewers.          The system includes 126 permitted
combined sewer overflow outfalls and 26 automated regulators. These
facilities were built as early as 1876.

       NEORSD is responsible for operation and maintenance of three
WWTPs [waste water treatment plants], Easterly, Southerly and Westerly,
which were built in 1922, 1928, and 1922 respectively. Improvements to
these plants have been made continuously.

      NEORSD is also responsible for operation and maintenance of the
Combined Sewer Overflow Treatment Facility (CSOTF) located near the
Westerly plant, which was constructed in 1983.

       NEORSD states that it has invested over $2.0 billion in facilities and
collection system improvements since 1972, and has spent over $850
million to reduce CSO discharges by nearly 50%.

       NEORSD states that between 1972 and 2006, NEORSD constructed
the Northwest Interceptor, Cuyahoga Valley Interceptor, Southwest
Interceptor and Heights/Hilltop Interceptor. These interceptors have
diverted approximately 1.65 billion gallons of sanitary flow out of the
combined system directly to the WWTPs.

       In addition, NEORSD states that it has taken certain incremental
steps to reduce CSO discharges that it believes are in compliance with
EPA’s CSO Policy. It states that these steps are:

(a) NEORSD completed a system-wide CSO Facilities Plan Phase I Study
in 1994;

(b) Pursuant to its CSO NPDES Permit, NEORSD’s CSO Operational Plan
was submitted in 1998 and approved by Ohio EPA in 1999;

(c) In 1995 NEORSD began developing its CSO Long Term Control Plan,
which is embodied in separate Facilities Plans for the Mill Creek, Westerly,
Southerly and Easterly sewersheds. Facility planning efforts included
interceptor inspection and evaluation, extensive system investigation,
      mapping and flow monitoring during facilities planning, and sewer and
      stream modeling;

      (d) NEORSD submitted for Ohio EPA approval the Mill Creek and
      Westerly Facilities Plans in 1999, and the Southerly and Easterly Facilities
      Plans in 2002;

      (e) In 2008 NEORSD completed its studies of feasible alternatives to
      minimize wet weather bypasses at the Southerly and Easterly WWTPs;

      (f) Implementation of the District’s facilities plans has included
      rehabilitation and early action projects in all three treatment plant service
      areas. The early action projects have controlled approximately 480 million
      gallons of CSO;

      (g) NEORSD has completed construction of the major portion of the Mill
      Creek Tunnel, which is designed to reduce overflows to Mill Creek by over
      500 million gallons per year.

      NEORSD states that it has imposed appropriate and necessary rate increases
      to pay for these efforts. The District states that it has raised rates in 17 out
      of the last 20 years, in amounts varying from 4.5% to 22.2%, resulting in
      rate increases during this period of 350%.

See Case: 1:10-cv-02895-DCN Doc #: 23 Filed: 07/07/11.

      {¶67} The view that an entity with the size and expanse of the Sewer District could

redefine its own existence through Title V from the confines of a boardroom with limited

oversight and review is not supported by R.C. Chapter 6119. While local school boards

and municipal entities struggle with limited budgets, the Sewer District expands its

authority and imposes its will on constituents with limited oversight and control.

Clearly, if regional entities like the Sewer District are going to expand their power and

redefine their purpose, albeit for a claimed good purpose, it should be accomplished by

the legislature’s defining the terms and the scope of authority of these entities to make
these changes. Further, long-term stormwater management is interrelated with regional

expansion and what some have termed “urban sprawl.” Clearly, if one or the other is to

be comprehensively addressed, it must be done with authority conferred by the

legislature.

       {¶68} Accordingly, we find that Title V exceeds the express statutory authority

granted to the Sewer District under R.C. Chapter 6119 and the authority conferred under

the Charter.       We further find that the stormwater fee is an unauthorized charge.

Appellant’s first, second, and third assignments of error are sustained.

       2.      Title V and Constitutional Provisions

       {¶69} Having already sustained the first, second, and third assignments of error,

we need not address the constitutional challenges raised by appellants. Accordingly, we

find the fourth assignment of error is moot.

       3.      Denial of Motion to Dismiss based on Failure to Join all Property
               Owners

       {¶70} For their fifth assigned error, the appellants contend that the trial court erred

in denying their motion to dismiss for lack of subject matter jurisdiction because all of the

individual property owners were not named as parties.     We disagree.

       {¶71} Civ.R. 19(A) governs “[p]ersons to be joined if feasible,” and provides in

part as follows:

              A person who is subject to service of process shall be joined as a
       party in the action if (1) in his absence complete relief cannot be accorded
       among those already parties, or (2) he claims an interest relating to the
       subject of the action and is so situated that the disposition of the action in
       his absence may (a) as a practical matter impair or impede his ability to
       protect that interest or (b) leave any of the persons already parties subject to
       a substantial risk of incurring double, multiple, or otherwise inconsistent
       obligations by reason of his claimed interest, or (3) he has an interest
       relating to the subject of the action as an assignor, assignee, subrogor, or
       subrogee.

(Emphasis added.)

       {¶72} Joinder of all the thousands of property owners was not feasible, and the

property owners’ interests were protected by the community law directors. See R.C.

733.53 (“[t]he city director of law, when required to do so by resolution of the legislative

authority of the city, shall prosecute or defend on behalf of the city, all complaints, suits,

and controversies in which the city is a party, and such other suits, matters, and

controversies as he is, by resolution or ordinance, directed to prosecute”).

       {¶73} In light of the above, the fifth assignment of error is overruled.

       4.     Post-Trial Amendments

       {¶74} In their sixth and final assignment of error, the appellants contend that the

trial court erred when it oversaw post-trial amendments to Title V.

       {¶75} The trial court’s February 2012 judgment concludes, in part, as follows:

“[t]he Court will set a conference within 30 days and hear proposed changes to Title V *

* *.   Upon its conclusion, [the District] shall submit a proposed journal entry not

inconsistent with this opinion.”

       {¶76} The appellants filed notices of appeal from the February 2012 judgment, but

this court dismissed the appeals as not being taken from a final order because the trial

court contemplated further action. N.E. Ohio Regional Sewer Dist. v. Bath Twp., 8th
Dist. Cuyahoga Nos. 98108 and 98112, motion Nos. 453509 and 453511, respectively.

The appellants filed motions to reconsider, which this court denied, stating as follows:

       The trial court’s opinion on February 15, 2012 specifically directs that, at
       the conclusion of a future hearing, the “[p]laintiff shall submit a proposed
       journal entry not inconsistent with this opinion.” The opinion clearly
       contemplates that future action must be taken before any judgment of the
       court becomes final. Therefore, it is not an appealable order.

Id. at motion Nos. 453917 and 453855.

       {¶77} In light of the above, the trial court’s February 2012 judgment was not its

final judgment and its subsequent judgment issued in June 2012 was proper.                 The

seventh assignment of error is, therefore, overruled.

       B.   The Sewer District’s Cross-Appeal

       {¶78} In the trial court’s February 2012 opinion, which it issued after the bench

trial, the court found that certain provisions in Title V needed to be modified; the court

charged the District with making the modifications before legally implementing Title V.

The District revamped the offending provisions, which were presented to the trial court in

a June 2012 report.   The trial court found the District’s revisions acceptable and adopted

them in its June 2012 final judgment. The District’s assignments of error relate to

findings the trial court made in its February 2012 opinion.

       {¶79} Under its assignments of error, the District contends that (1) the trial court

erred in finding that there was no rational basis for distinguishing between residential

property owners and nonresidential property owners with respect to the stormwater fee;

(2) the trial court had no legal basis for requiring the District to provide the school
systems with appropriate curricula for grades 1–12; (3) the trial court had no legal basis

for requiring the District to come up with a formula for accrediting the costs of licensed

engineers for completing any applications for credit; and (4) the trial court had no legal

basis for requiring the District to revise, or to increase the amount of, the community

cost-share set forth in Title V.

       {¶80} Since the trial court rendered its decision, the District voluntarily adopted

changes to Title V that rendered its assignments of error moot.     Generally, an appeal

from a judgment with which the appellant has voluntarily complied renders the appeal

moot. Sunkin v. Collision Pro, Inc., 174 Ohio App.3d 56, 65-66, 2007-Ohio-6046, 880

N.E.2d 947, citing Am. Book Co. v. Kansas, 193 U.S. 49, 52, 24 S.Ct. 394, 48 L.Ed. 613

(1904).   In any event, because we have already determined that Title V is invalid, we

need not address the District’s assignments of error.

       {¶81} Nonetheless, we do express concern over the trial court’s revisions to Title

V in an effort to correct what the court viewed as infirmities. It is not within the

province of the court to draft such measures.     Moreover, any expansion of the Sewer

District’s powers, including the allowance for implementation of a stormwater

management program and the parameters thereof, are matters that must be determined by

the legislature.
                                      VIII. Conclusion

       {¶82} The trial court’s ruling on the motion to dismiss is affirmed. We reverse

the   trial   court’s   decision   granting   partial   summary judgment      in   favor   of

plaintiff-appellee/cross-appellant and its decision denying the motion for a permanent

injunction.    The judgment of the trial court on the declaratory action is reversed;

judgment is entered in favor of appellants as follows:

       1.      The Sewer District is enjoined from implementing Title V and its Regional

               Stormwater Management Program.           The Sewer District had no authority

               under R.C. Chapter 6119 or its Charter to enact it.

       2.      The Sewer District is enjoined from implementing, levying, and collecting

               its stormwater fee.     The Sewer District has no authority under R.C.

               Chapter 6119 or its Charter to enact said fee.

       {¶83} Affirmed in part; reversed in part.

        It is ordered that appellants recover from appellee costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




SEAN C. GALLAGHER, JUDGE
KENNETH A. ROCCO, J., CONCURS (WITH SEPARATE OPINION);
LARRY A. JONES, SR., P.J., DISSENTS (WITH SEPARATE OPINION)


KENNETH A. ROCCO, J., CONCURRING:

        {¶84} While I agree with the majority opinion’s disposition of this appeal, I write

separately only because I disagree with the majority opinion’s characterization of the

Sewer District’s actions in ¶ 47. Using the word “usurp” to describe what the Sewer

District sought to accomplish is too strong.

        {¶85} In my view, the district simply was making a well-meaning effort to deal

with Northern Ohio’s need for clean water. That need should be a high priority in this

state, especially in light of the fact that Lake Erie and its watercourses arguably are

Ohio’s greatest natural resource.

        {¶86} As the majority opinion suggests, the need for clean water is one that can no

longer be handled locally. The Ohio legislature, nevertheless, delegated most of the

responsibility of safeguarding this natural resource to local governments, thus abdicating

its proper role. Nature abhors a vacuum. So, too, apparently, does the Sewer District.

Because I believe that the District merely was making a misguided attempt to deal with a

comprehensive problem that affects the health and welfare of the citizens of this area, I

would choose to describe the Sewer District’s action as having inappropriately assumed

the mantle of responsibility from which the government of the state of Ohio has walked

away.
LARRY A. JONES, SR., P.J., DISSENTING AND CONCURRING:

        {¶87} Respectfully, I dissent as to the decision to sustain the first, second, and

third assignments of error of appellants’ appeal.          I concur as to the decision to overrule

(1) appellants’ fifth assignment of error regarding the denial of their motion to dismiss

based on failure to join all property owners and (2) appellants’ sixth assignment of error

regarding the trial court’s jurisdiction to make post-trial amendments.            Moreover, while I

agree with the majority that the appellees’ cross-appeal is moot, I do not share the same

concerns about issues raised in the appeal as the majority does.

I. Authority for Title V

        {¶88} The powers granted to a regional water and sewer district under R.C.

Chapter 6119 are “very broad.” Wyatt v. Trimble Twp. Waste Water Treatment Dist.,

4th Dist. Athens No. 1521, 1992 Ohio App. LEXIS 5749, *6 (Nov. 3, 1992). The

majority agrees that the “Sewer District’s authority is broad,” but it is “unable to conclude

that the legislature intended to allow the Sewer District to expand its statutory authority

through Title V and its RSM Program and impose an unauthorized charge.” Majority

Opinion, ¶ 55.

        {¶89} I do not believe that Title V is an unlawful expansion of the District’s

statutory authority; rather, I believe that it is specifically authorized under the governing

statutory authority, both procedurally12 and as I will discuss in more detail, substantively.


        12
           See R.C. 6119.051(A), providing that “[a]t any time after the creation of a water and sewer
district, the district, after action by its board of trustees, may file a petition in the court of common
pleas requesting the order of such court permitting the district to: (A) Increase or add to its purposes
 Further, I believe that the District’s Program is authorized under its Charter.            I also do

not believe that the fee imposed under the Program is an unauthorized charge.

Express Authority under R.C. Chapter 6119

       {¶90} The purpose of a regional water and sewer district is for “either or both” of

the following purposes: “(A) [t]o supply water to users within and without the district”;

and “(B) [t]o provide for the collection, treatment, and disposal of waste water within and

without the district.”     R.C. 6119.01(A) and (B).          “Waste water” is defined as “any

storm water and any water containing sewage or industrial waste or other pollutants or

contaminants derived from the prior use of the water.”                  (Emphasis added.)        R.C.

6119.011(K).

       {¶91} The majority holds that under the statutory definitions, in order to qualify as

waste water, storm water must be mixed with water containing sewage or industrial waste

or other pollutants or contaminants.       I disagree.

       {¶92} It is true that, generally, the word “and” is a conjunctive. McIntire v.

Patrick, 85 Ohio Misc.2d 83, 87, 684 N.E.2d 391, 1997 Ohio Misc. LEXIS 274 (C.P.).

But the conjunctive “and” and the disjunctive “or” are sometimes used interchangeably.

See Skiba v. Mayfield, 61 Ohio App.3d 373, 378, 572 N.E.2d 808 (11th Dist.1989).

“[W]e are not empowered to read into the law that which is not there, and it is our duty to

give effect to the plain meaning of the statute’s language.”               (Citation omitted.) Id.


heretofore approved by the court so long only as its purposes are those described in section 6119.01 of
the Revised Code * * *.”
Statutes should not be construed to produce unreasonable or absurd results. State ex rel.

Dispatch Printing Co. v. Wells, 18 Ohio St.3d 382, 384, 481 N.E.2d 632 (1985).

       {¶93} In interpreting the definition of R.C. 6119.011(K) under its plain language, I

would find that waste water is (1) “any storm water” or (2) “any water containing sewage

or industrial waste or other pollutants or contaminants derived from the prior use of the

water.”

       {¶94} I believe to find otherwise would create an absurd result.      Specifically, if

the District could manage storm water only if it was mixed with polluted or contaminated

water, then it would also necessarily only be able to manage polluted or contaminated

water if it was mixed with storm water. I do not think that the General Assembly

intended such a result.

       {¶95} I am not persuaded by the majority’s reliance on Reith v. McGill Smith

Punshon, Inc., 163 Ohio App.3d 709, 2005-Ohio-4852, 840 N.E.2d 226 (1st Dist.), which

was decided on a statute-of-limitations issue on the plaintiffs-property owners’ claims of

negligence and trespass due to flooding of their driveway, yard, and home.

       {¶96} In deciding the limitations issue, the court had to consider whether there was

a “legal distinction between storm water when it is above the ground and storm water

when it is channeled through underground pipes.”    Id. at ¶ 24.   The plaintiffs contended

that surface water becomes sewer water once it enters an underground pipe, but the court

disagreed, stating that “[s]ewage is defined as any substance containing excrement, while

waste water means any storm water containing sewage or other pollutants.” Id. at ¶ 29.
The majority relies on this narrow statement for its finding that storm water must contain

pollutants or contaminants.

       {¶97} But, the issue in Reith differed from the issue here, and if the First Appellate

District intended to hold that in all instances waste water can only be storm water mixed

with polluted water, I respectfully disagree.

       {¶98} Morever, I am not persuaded by the majority’s citation to the District’s

definitions in other Titles of its Code of Regulations to support its finding that waste

water is limited to only storm water mixed with pollutants or contaminants.             The

definitions in those Titles apply to those Titles.     I believe for our purpose, we are

restricted to the definition of waste water set forth in R.C. 6119.011(K).       Under that

section, I would find that waste water can be (1) “any storm water” or (2)       “any water

containing sewage or industrial waste or other pollutants or contaminants derived from

the prior use of the water.”

       {¶99} The majority states that the General Assembly has charged other statutorily

created agencies such as watershed districts under R.C. 6105.12 or conservancy districts

under R.C. 6101.04 to deal with stormwater-related issues.        But neither a watershed

district created under R.C. 6105.12 nor a conservancy district created under R.C. 6101.04

have the exclusive authority to implement a program such as the District’s Program.

Therefore, the issue in this case is whether the District has the authority to implement its

Program.
       {¶100} I am also not persuaded by the proposition that the governing statutes

mandate that waste water be “‘collected’ and ‘treated’ and ‘disposed of,’ conjunctively,”

and that a regional sewer district is an “entity that exists to do that “‘collecting, treating,

and disposing of waste water.’”

       {¶101} In my view, the plain meaning of R.C. 6119.01(B) grants the District

authorization to collect, treat, or dispose of waste water.   To hold that it must do all three

conjunctively would create absurd results.

Title V vis-a-vis the District’s Charter

       {¶102} The Charter states that the District’s purpose was the “establishment of a

total wastewater control system for the collection, treatment and disposal of wastewater

within and without the District * * *.” Exhibit A to 1975 Charter, ¶ 4. The Charter

further provides that the District

       shall have regulatory authority over all local sewerage collection facilities
       and systems in the District, including both storm and sanitary sewer
       systems. This authority shall be exercised by the District through rules and
       regulations adopted by the Board of Trustees pursuant to Chapter 6119 of
       the Ohio Revised Code.

Id. at ¶ 6(m)(1).

       {¶103} Moreover, the Charter charged the District with developing a plan for

regional storm water management:

       [t]he District shall develop a detailed integrated capital improvement plan
       for regional management of wastewater collection and storm drainage
       designed to identify a capital improvement program for the solution of all
       intercommunity drainage problems (both storm and sanitary) in the District.
Id. at ¶ 5(m)(3).

       {¶104} The charge given to the District in its Charter “shares kinship” with Title

V, which stated purpose is to “establish the Regional Stormwater Management Program

through which the District and each Member Community served by the Regional

Stormwater Management Program shall work in a cooperative manner to address

stormwater management problems.”          Title V, Section 5.0303.     Further, Title V

describes the Program as

       [a]ll activities necessary to operate, maintain, improve, administer, and
       provide Stormwater Management of the Regional Stormwater System and
       to facilitate and integrate activities that benefit and improve watershed
       conditions across the District’s service area.

Id. at Section 5.0219.

       {¶105} Given the above, I would hold that the District’s Charter authorized

implementation of its Program as set forth in Title V.

Ownership, Control, or Responsibility for Locally-Controlled Systems without Local
Community’s Written Consent

       {¶106} I do not see the District’s Program as conflicting with the requirement, as

stated in the Charter, that the District cannot own, control, or be responsible for

locally-controlled systems without the local community’s written consent.

       {¶107} Title V explicitly provides that the District’s member communities will

remain responsible for owning and maintaining their own facilities and systems.      For

example, section 5(k) of the Title provides as follows: “[i]ndividual suburban

communities will retain ownership of all local suburban facilities, subject to the
provisions of subsection ‘m’ below.” Subsection m provides that the District will not be

responsible for any local sewerage collection facility absent written consent between the

District and the respective local community.

       {¶108} Thus, under the plain language of Title V each member community will

remain responsible for maintaining its local sewerage collection facilities and systems.

To that end, the District stipulated on the record that it will not undertake any

construction projects under Title V, without the consent of the member community in

which the project will be undertaken. See April 2011 opinion at 3; February opinion at

12.

                           II. The Stormwater Fee Under Title V

       {¶109} I disagree with the majority’s finding that the stormwater fee is “not a

legitimate ‘rental or other charge’ under R.C. 6119.09.”    Majority Opinion, ¶ 56.

       {¶110} The majority finds that Wyatt, 4th Dist. Athens No. 1521, 1992 Ohio App.

LEXIS 5749, is completely distinguishable from this case because the issue there

involved a tap-in fee for premises to be connected to an existing sanitary sewer and waste

water treatment project.   The fact remains, however, that the Fourth Appellate District

concluded that a sewer district’s powers under R.C. Chapter 6119 are “very broad.”      The

broadness, as it relates to fees or charges, is indicated by the very use of the words “other

charge” in R.C. 6119.09.    The “other charge” in Wyatt was a tap-in fee, while the “other

charge” here was a fee for stormwater management.           I believe both are permissible

under R.C. Chapter 6119.
       {¶111} Further, I believe that the projects that will be funded through the fees in

this case are for the benefit of the member communities and property owners.

       {¶112} For example, one of the District’s experts, Hector Cyre,13 was of the

opinion that projects under the Program would “provide service to not only the member

communities individually and cumulatively, but to the property owners within those

communities.”

       {¶113} Another example of the benefits of the District’s Program from the

testimony of two mayors from the non-appealing member communities.14 The mayors

testified about “serious” regional stormwater problems in their communities, such as

home and yard flooding, damage to the Metroparks, road damage, and degradation and

siltation of the Shaker Lakes and dams.         The mayors testified that they believed the

District’s Program will help to alleviate these problems and, thus, provide an “enormous

benefit” not only to their residents, but to residents of the region generally.

       {¶114} Because I believe that the District’s Program was authorized under R.C.

Chapter 6119 and that it provides a benefit, I would not be persuaded by the appellants’

argument that the District was required to pay for its Program through other

revenue-generating procedures.       According to the appellants, the District should have


       13
         Cyre, founder and owner of Water Resource Associates, has provided consultation for
hundreds of stormwater utility programs throughout the United States and internationally since the
early 1970s.
       14
         See the testimony of Earl Leiken, Mayor of Shaker Heights and Bruce Rinker, Mayor of
Mayfield Village.
sought to raise revenues through the procedures outlined in R.C. 6119.17, 6119.18, or

6119.42.

       {¶115} R.C. 6119.17 and 6118.19 require voter approval; but, they each are for a

tax. For the reasons I will discuss below, I would find that the fee here is not a tax.

       {¶116} R.C. 6119.42 governs special assessments and provides in part that:

       [a]ny regional water and sewer district may levy and collect special
       assessments as provided in Chapter 6119 of the Revised Code. The board of
       trustees of such district may assess upon abutting, adjacent, contiguous, or
       other specially benefited lots or lands in the district all or any part of the
       cost connected with the improvement of any street, alley, or public road or
       place, or a property or easement of the district by constructing any water
       resource project or part thereof which the board declares conducive to the
       public health, safety, convenience, or welfare * * *.

(Emphasis added.)

       {¶117} Pursuant to the plain language of the statute, the construction of a water

resource project is incidental to improving “any street, alley, or public road or place, or a

property or easement of the district.”      Such is not the circumstance here and R.C.

6119.42 is, therefore, not applicable.

       {¶118} The appellants also contend that the District could have issued water

resource revenue bonds and notes under R.C. 6119.12. The District could have; but it

chose to fund its Program through a fee (“other charge”) imposed under R.C. 6119.09,

and I would find that proper.

       {¶119} Further, I would find untrue the appellants’ contention that, under the

District’s Charter, the only fees the District are allowed to charge are sewer fees.

       {¶120} The Charter specifically provides that
        [a]ny projects not financed through the Ohio Water Development Authority,
        State of Ohio or Federal Government would be financed in such a manner
        as may be deemed appropriate by the Board of Trustees.

Exhibit A to 1975 Charter, at ¶ 5(e)(3).

        {¶121} The District’s Board of Trustees unanimously approved the storm water fee

on January 7, 2010, and therefore, I believe the fee is proper under the Charter.

        {¶122} The majority declines to address the application of Drees Co. v. Hamilton

Twp., 132 Ohio St.3d 186, 2012-Ohio-2370, 970 N.E.2d 916, to this case, but I believe it

is instructive. In Drees, the Ohio Supreme Court held that “impact fees” imposed by

Hamilton Township, a limited-home-rule township, were a prohibited form of taxation.

        {¶123} The township’s board of trustees passed a resolution that set forth a

schedule of fees to be charged to applicants for zoning certificates for new construction or

development.    Four categories of fees were included in the resolution: (1) a road-impact

fee; (2) a fire-protection-impact fee; (3) a police-protection-impact fee; and (4) a

park-impact fee.   The purpose of the resolution was set forth as follows:

        The purpose of the impact fee is to benefit the property by providing the
        Township with adequate funds to provide the same level of service to that
        property that the Township currently affords previously developed
        properties.

        The Resolution assesses an impact fee to previously undeveloped property,
        and property undergoing redevelopment, to offset increased services and
        improvements because of the development.

Id. at ¶ 3.

        {¶124} The amount of the fees varied based on the land use.      The fees collected

were to be deposited in impact fee accounts, rather than into a general fund.   Each of the
four types of fees had its own account, and the funds in each of the four accounts were to

be used only for the purpose of its accompanying category.

       {¶125} The trial court and the Twelfth Appellate District upheld the imposition of

the fees, finding, among other things, that they were not a prohibited form of taxation.

The Ohio Supreme Court disagreed, however.

       {¶126} The court relied on its analysis in State ex rel. Petroleum Underground

Storage Tank Release Comp. Bd. v. Withrow, 62 Ohio St.3d 111, 579 N.E.2d 705 (1991),

in determining whether the impact fees were a fee as opposed to a tax.        At issue in

Withrow were assessments imposed by the Petroleum Underground Storage Tank Release

Compensation Board on owners and operators of underground storage tanks.              The

assessments helped fund the Petroleum Underground Storage Tank Financial Assurance

Fund, whose purpose was to reimburse the owners and operators of the tanks for the costs

of corrective actions taken when petroleum was released into the environment, and to

compensate third parties for bodily injury or property damage, or both, resulting from

such a release.   The proceeds from the assessments were segregated from the general

fund of the state treasury.

       {¶127} The Ohio Supreme Court cited four reasons for finding that the

assessments in Withrow were a fee rather than a tax.      First, the court noted that the

assessments were imposed to advance regulatory measures that addressed the

environmental problems caused by the leaking underground storage tanks. Pursuant to

statutory regulations, owners and operators of underground storage tanks were strictly
liable to take corrective measures when leaks occurred and to pay damages for the leaks.

The fund into which the fees were paid ensured that owners and operators could meet

those statutory requirements.

         {¶128} Next, the court noted that the assessments were not placed in the general

fund and were to be used only for “‘narrow and specific purposes, all directly related to

[underground storage tank] problems.’” Drees at ¶ 18, quoting Withrow at 116-117.

         {¶129} Third, the court stated that a “‘fee is a charge imposed by a government in

return for a service it provides.’” Drees at ¶ 19, quoting Withrow at 117. In Withrow,

the fund into which the fees were paid “operated essentially, as insurance coverage for

catastrophic damage caused by leaking tanks.” Drees at ¶ 23.

         {¶130} And fourth, the court was “persuaded by the fact that when the unobligated

balance in the fund exceeded a certain amount, there would be no assessment for that

year.”    Drees at ¶ 20.    Likewise, if the fund “dipped below a certain amount, the

assessing authority was permitted to charge a supplemental assessment.” Id.        In light

of this, the court noted that the “‘assessment appears to function more as a fee than as a

tax, because a specific charge in return for a service is involved.’” Drees at id., quoting

Withrow at id.

         {¶131} Applying Withrow to the facts in Drees, the court found that the township’s

assessments were taxes. The court first noted that the assessments the township imposed

were not in “furtherance of statutes designed to protect the public from harms associated

with a specific industry,” as compared to the fee imposed in Withrow.    Drees at ¶ 21.
       {¶132} Second, the court noted that although the funds collected by the township

were segregated and not placed into the general fund, the funds were “spent on typical

township expenses inuring to the benefit of the entire community.” Id. at ¶ 22.

       {¶133} Next noted by the court was that the fee imposed by the township did not

provide the assessed party any “particular service above that provided to any other

taxpayer * * *.” Id. at ¶ 23. In other words, as taxpayers and residents of the township,

the assessed parties were entitled to police and fire protection and use of the township’s

parks and roadways: “targets of the assessment receive no greater benefit than any other

taxpayer despite the payment of the additional assessment.” Id.

       {¶134} In regard to the fourth and final Withrow factor, the court in Drees found

that the spending of the funds collected through the township’s assessment was based on

the “whims of government,” as opposed to the assessment in Withrow, which was “tied to

events.”    Id. at ¶ 24.

       {¶135} Considering this case in light of Withrow and Drees, I would find that the

charge here is more like the assessment in Withrow, that the Ohio Supreme Court held

was a fee and not a tax.

       {¶136} First, the fee is being imposed by the District to advance regulatory

measures. Specifically, the purpose of Title V is to “establish the Regional Stormwater

Management Program through which the District and each Member Community served

by the Regional Stormwater Management Program shall work in a cooperative manner to

address stormwater management problems.” Title V at Section 5.0303.
         {¶137} A regional sewer district is an

         independent political subdivision created under R. C. Chapter 6119, and * *
         * everything related to it is governed by R. C. Chapter 6119. This includes
         its formation and operation. The cities, counties, townships and the courts
         are bound by the provisions of R. C. Chapter 6119, and both the formation
         of the district and its operation must be conducted within the confines of R.
         C. [C]hapter 6119.

Kucinich v. Cleveland Regional Sewer Dist., 64 Ohio App.2d 6, 15-16, 410 N.E.2d 795

(8th Dist.1979).

         {¶138} Thus, Title V is regulatory in nature because it is “designed to address

stormwater problems,” aligned with the purpose of providing for the “collection,

treatment, and disposal of waste water” under R.C. 6119.01(B).

         {¶139} The second Withrow factor suggesting that the charge is truly a fee rather

than a tax is present here.   That is, the funds generated from the fees will be maintained

in a separate account “dedicated to the implementation and administration of the Regional

Stormwater Program * * *.” Title V at Section 5.0701.

         {¶140} Third, the charge imposed by the District is in return for the specific

service of managing stormwater runoff, which suggests that it is a fee rather than a tax.

And fourth, the final Withrow factor suggests that the District’s charge is a fee rather than

a tax.   Specifically, the charge is based on the increased demand for stormwater services,

and the fee that each property owner is required to pay under Title V is in return for the

specific service of managing the stormwater runoff.

         {¶141} In light of the above, I would hold that the charge imposed by the District

is not a tax, but rather, a permissible “other charge” under R.C. 6119.09.
                        III. Title V and Constitutional Provisions

       {¶142} Because the majority sustains the appellants’ first, second, and third

assignments of error, it does not address the constitutional challenges raised by

appellants.   Because I disagree with the majority, I would review their constitutional

challenges and find them to be without merit for the reasons briefly discussed below.

A. Equal Protection

       {¶143} The appellants contend that Title V violates the Equal Protection Clauses

of the United States and Ohio Constitutions because it treats similarly-situated persons

differently in that it: (1) is imposed only on property owners within the District’s sanitary

service area, as opposed to all property owners within the District’s county-wide

authority; (2) treats residential and non-residential property owners differently without a

rational basis for doing so; (3) discriminates against small lot owners; (4) ignores the

impact of stormwater runoff from non-impervious surfaces; (5) exempts certain properties

without a rational basis; (6) offers credits without a rational basis; and (7) discriminates

against some property owners who, for “remedial work benefitting the general public and

others who do not pay,” will be forced to “pay to fix runoff problems others create.”

       {¶144} “[A] statute that does not implicate a fundamental right or a suspect

classification does not violate equal-protection principles if it is rationally related to a

legitimate government interest.”       State v. Williams, 126 Ohio St.3d 65, 2010-

Ohio-2453, 930 N.E.2d 770, ¶ 39, citing Eppley v. Tri-Valley Loc. School Dist. Bd. of

Edn., 122 Ohio St.3d 56, 2009-Ohio-1970, 908 N.E.2d 401, ¶ 15. Here, neither a
fundamental right nor a suspect classification are implicated; therefore, review of Title V

should determine whether it is rationally related to a legitimate government interest.

       {¶145} “Ohio courts grant substantial deference to the legislature when conducting

an equal-protection rational-basis review.” Williams, supra at ¶ 40,         citing State v.

Williams, 88 Ohio St.3d 513, 531, 2000-Ohio-428, 728 N.E.2d 342.

 Application only to Property Owners in District’s Sanitary Service Area

       {¶146} The appellants first contend that the Program violates equal protection

safeguards because, although the “original Charter gave the Sewer District authority

throughout Cuyahoga County,” the current Program “applies only to properties within the

District’s Service Area.”

       {¶147} Specifically, the appellants contend that “multiple arbitrary classifications

among Sewer District properties” will be created because Cuyahoga County property

owners in the non-member communities and excluded portions of member communities

will not be required to pay the fee, while some property owners in member communities

will be required to pay the fee, despite all the property owners being located in the same

watersheds in the same county.

       {¶148} The District’s authority is limited to its member communities, who

voluntarily joined the District in whole or part. Thus, I would find the appellants’

argument is without merit.
Residential vs. Non-Residential Property Owners

       {¶149} The appellants contend that the District’s formulas for charging residential

and non-residential properties “reveals their arbitrary, discriminatory effects.”     The trial

court agreed, and ordered an adjustment.       That adjustment is the part of the District’s

cross-appeal and will be addressed in my discussion there.

Small Lot Owners

       {¶150} The appellants also contend that the District’s fee schedule discriminates

against small lot owners. They rely on the testimony of Michael Clar, their expert

witness, who testified that the fee for small lot owners is inequitable because larger lots

will produce proportionately more runoff-water than is accounted for in the District’s

formulary.    The District presented the testimony of Hector Cyre, Andrew Reese, and

Francis Greenland, however, that I would find demonstrated a rational basis for the

difference.

       {¶151} For example, Reese, a hydrologist who has worked primarily in the area of

municipal stormwater engineering, testified that, in addition to being the most common

way for a district to calculate the fee, the District considered the particular situation of the

member communities and used the system it found most “equitable” and “accurate.”

Reese testified that other options were considered along with the impervious surface

method, but based on the District’s particular situation, the District concluded that the

impervious surface measurement method would most fairly distribute the costs.

Exemptions
       {¶152} Further, based on testimony of some of the District’s witnesses, I would

find a rational basis existed for the exemptions, which are for the following properties:

public road rights-of-way; airport runways and taxiways; railroad rights-of-way; parcels

with less than 400 square feet of impervious surface; and “[p]arcels whose use has been

designated as a Non-Self Supporting Municipal Functions owned by Member

Communities.”

       {¶153} Greenland, the director of watershed programs for the District, testified

that public roads are exempt from the Program because they function as part of the storm

drainage system, and are highly engineered and designed to deal with drainage issues and

the proper conveyance of stormwater.       Greenland also testified that public roadways,

unlike private ones, are routinely maintained by local governments through allocation of

public funds, thus, the reason for their exemption.

       {¶154} Further Cyre, founder and owner of Water Resource Associates,        testified

about the tendency to exempt public roads.      According to Cyre, public roads are often

exempt because the municipality has been the “primary installer of the stormwater

infrastructure,” and has “borne a large proportion of the capital cost of putting storm

sewers and inlets and catch basins in.”   Moreover, the street surface itself is sometimes a

component of the stormwater system.

       {¶155} Cyre also testified about the exemption for airport runways and taxiways.

According to Cyre, “airports are among the most controlled sites around,” meaning that

they have runway areas, ramps, tarmacs, fueling stations, and de-icing pads, all of which
“get stormwater off of the surfaces and into a control facility” such as a detention facility

or wetland.

       {¶156} Greenland testified about the exemption for railroad rights-of-way as

follows: “[r]ailroad rights-of-way essentially are large linear ribbons, with highly

engineered ballasts.     Any railroad is designed to really mimic an impervious surface.             It

gets the water up and out really, in their linear, ribbon-like nature.”

       {¶157} Greenland further testified about the exemption for “non-self-supporting

municipal functions.” 15      Greenland explained that the exemption was based on the

exemption in the court order establishing the District.16 Further, the exemption was a

cost-cutting measure for the municipalities.

       {¶158} In regard to the exemption for parcels with less than 400 square feet of

impervious surface, Greenland testified that the District chose that cut-off because many

of those properties did not even show on the aerial photographs, which is how the

impervious surface measurements are taken.


       15
          “Non-self-supporting municipal functions” are defined as “[m]unicipal functions of Member
Communities that are exempt from sewage charges as provided for in the judicial orders establishing
the District. This exemption applies to municipal buildings which can be shown to house functions
that are not proprietary in nature, including city halls, police and fire departments, service garages,
and recreational facilities such as parks, playgrounds, indoor recreational facilities, swimming pools,
and ice rinks.” Title V, Section 5.0214.
       16
          The original court order establishing the District provided: “All non-self supporting
municipal functions of the City of Cleveland shall continue to receive sewage service free of charge
and the Board of Trustees shall afford the same treatment to similar non-self supporting municipal
functions of the suburban municipalities as soon as possible after it commences operation of the
system.”
Stormwater Runoff from Non-Impervious Surfaces

       {¶159} According to the appellants, the District’s program is also unconstitutional

because it “ignores the significant stormwater runoff impact from non-impervious

surfaces.”    The District presented testimony demonstrating why impervious surfaces are

used. Through that testimony, it was explained that because the regional system consists

mostly of natural watercourses, it was more fair and equitable to use impervious surfaces

to calculate the fee.   Prior to arriving at that determination, other funding mechanisms

were evaluated.    But it was determined that basing the fee solely on impervious surfaces

would be the most equitable way to apportion the costs of the Program. I would hold

that the District’s determination was constitutionally sound and proper under both R.C.

Chapter 6119 and the District’s Charter.

Stormwater Education Credit

       {¶160} The appellants contend that the stormwater education credit “lacks all trace

of a connection to either the school’s runoff impacts or to the Sewer District’s purported *

* * goals.”     I disagree.   The credit was designed to educate youth about utilizing

stormwater management practices, such as the use of rain barrels or rain gardens.     With

education about these practices, the District hopes that future demand on the stormwater

system will be reduced, which is in line with the District’s goals.
B. Substantive Due Process

       {¶161} As with the equal protection review, the appellants’ claims of substantive

due process violations is under a rational basis standard because neither a fundamental

right nor suspect classification is implicated.     Akron v. Rasdan, 105 Ohio App.3d

164,172-173, 663 N.E.2d 947 (9th Dist.1995).

       {¶162} The crux of the appellants’ claim of due process violation is that the fees

are not equitable and the “impervious surface calculation method” is arbitrary and

unreasonable.   I will discuss the extent to which the fees differ between residential and

non-residential property owners in addressing the District’s cross-appeal.     On all other

grounds, for the reason discussed herein, I would find the appellants’ claim of due

process violation meritless.

C. Home Rule Amendment and Utility Power

       {¶163} Article XVIII, Section 3, of the Ohio Constitution is commonly referred to

as the Home Rule Amendment, and authorizes municipalities

       to exercise all powers of local self-government and to adopt and enforce
       within their limits such local police, sanitary and other similar regulations,
       as are not in conflict with general laws.

       {¶164} Article XVIII, Section 4, of the Ohio Constitution grants municipalities

utility power as follows:

       [a]ny municipality may acquire, construct, own, lease and operate within or
       without its corporate limits, any public utility the product or service of
       which is or is to be supplied to the municipality or its inhabitants, and may
       contract with others for any such product or service.
       {¶165} The appellants contend that Title V violates the Home Rule Amendment

and its right to power over their utilities. I disagree.

       {¶166} Of significant importance to my resolution of these issues is the fact that

the District’s member communities voluntarily joined the District. See Seven Hills v.

Cleveland, 1 Ohio App.3d 84, 90, 439 N.E.2d 895 (8th Dist.1980) (stating that R.C.

Chapter 6119 “must necessarily be construed as not contemplating involuntary

inclusion.”). In joining the District, the communities agreed that the District “shall have

regulatory authority over all local sewerage collection facilities and systems in the

District, including both storm and sanitary sewer systems.”                  Title V, ¶ 5(m)(1).

Moreover, under Title V, the District seeks collaboration with its member communities.17

 From my view, the District does not seek to manage stormwater runoff in a vacuum.

And, in fact, many of the 56 member communities did collaborate with the District in

developing the Program under Title V, and only 11 member communities are appealing.

The remaining 80% of the member communities have voiced no objection to the trial

court’s judgments.

       17
           See, e.g., Title V, Section 5.0502, stating that the District’s “services, programs, and
initiatives shall be supportive of District and Member Community goals and objectives * * *”; Section
5.0504, stating that the District “shall establish Watershed Advisory Committees,” the rules, policies
and procedures for which “shall be available for Member Community review and comment”; Section
5.0504(b), stating that the Watershed Advisory Committee “shall * * * [a]ssist the District in
determining Regional Stormwater Management Program activities and priorities in each watershed.
The recommendations of Watershed Advisory Committees shall be considered during the preparation
of each Stormwater Master Plan”; Section 5.0506, providing that construction projects “shall involve
Member Community and Watershed Advisory input”; and Section 5.0508, requiring that member
communities provide the district with plans for any stormwater management project and requiring that
the District will review the plans and “provide and review comments * * *.”
       {¶167} By way of example of the District’s collaboration with the member

communities, and their response, in a chart summarizing “Round 1 Meetings” with city

officials from the member communities, the support was overwhelmingly in favor of the

District managing stormwater runoff issues, including support from some of the appealing

communities. Under the comments from a February 2008 meeting with officials from

one of the appealing communities, Bedford Heights, it was noted that the city was

“[s]upportive, see[s] the need” and from an October 2007 meeting with officials from

Brecksville, it was noted “[s]upportive.       They see District can help them work with their

neighboring communities, and with [the] Turnpike Commission.”18

       {¶168} Moreover, Section 5.0107 of            Title V provides: “[n]othing in this Title

shall be construed to infringe upon or supplant a Member Community’s, or other local

government’s, power and responsibility, however derived, to plan, finance, construct,

maintain, operate, and regulate the Local Stormwater System within their jurisdiction.”

       {¶169} In light of the above, I would overrule the fourth assignment of error.

                               IV.   The District’s Cross-Appeal

      {¶170} I agree with the majority that an appeal from a judgment with which the

appellant has voluntarily complied generally renders the appeal moot. Sunkin v. Collision

       18
          To be fair, the same chart noted that some of the appealing communities were opposed.
For example, under the comments from a January 2008 meeting with Lyndhurst officials, it was
noted: “We don’t need this. No flooding problems except golf course, and we don’t really care
about them. You’re 5 years too late.” From a January 2008 meeting with Strongsville officials, it
was noted, “[w]e’ll be glad to help out in your ‘study’ but don’t even think about charging a fee. It
will drive commercial owners out of our city. We rely on them for taxes, and we’re competing
against Medina County.”
Pro, Inc., 174 Ohio App.3d 56, 65-66, 2007-Ohio-6046, 880 N.E.2d 947 (9th Dist.), citing

Am. Book Co. v. Kansas, 193 U.S. 49, 52, 24 S.Ct. 394, 48 L.Ed. 613 (1904). But I do

not share the majority’s concern about the trial court “overstepping” its boundaries to

“draft legislative measures.”

       {¶171} As noted by the majority, the required process for implementing such a

program as the one at issue here was for the District to file a petition with the common

pleas court for amendment or modification of the plan of operation that originally created

the District. See R.C. 6119.051. The District followed the process by filing this action.

  The trial court could accept the District’s Program so long as the amendment or

modification is in keeping with the purposes of R.C. 6119.01. Id.

       {¶172} I believe, subject to the standard below, that after hearing and reviewing

the voluminous testimony and exhibits presented during the bench trial, the trial court was

within its authority to make amendments or modifications to the District’s Program that

were in line with the purposes of R.C. Chapter 6119.19

       {¶173} I would review the trial court’s modifications, therefore, like I would

review any trial court judgment in a civil case; that is, to determine whether it is against

the manifest weight of the evidence. KeyBank Natl. Assn. v. Mazer Corp., 188 Ohio

App.3d 278, 2010-Ohio-1508, 935 N.E.2d 428, ¶ 36 (2d Dist.). In the civil context, a

judgment will not be reversed by a reviewing court as being against the manifest weight

        19
           See Cleveland v. N.E. Ohio Regional Sewer Dist., 8th Dist. Cuyahoga No. 55709, 1989
 Ohio App. LEXIS 3589 at * 10-*11 (Sept. 14, 1989), seeming to imply that a trial court does have
 authority under R.C. 6119.051 to make amendments or modifications of a sewer district’s plan.
of the evidence if there is some competent, credible evidence going to all the essential

elements of the case. C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376

N.E.2d 578 (1978), syllabus.

Disparate Treatment of Residential and Non-Residential Property Owners

       {¶174} In its first assignment of error, the District contends that the trial court

erred in finding that there was no rational basis for distinguishing between residential

property owners and non-residential property owners.     I disagree.

       {¶175} The District calculated the stormwater fee for each property using an

“equivalent residential unit.”   Each unit represents 3,000 square feet of impervious

surface.   Under the District’s initial plan, non-residential property owners were to be

charged in multiples of the “equivalent residential unit,” while residential property

owners’ “equivalent residential units” were established in three tiers.

       {¶176} The District describes the fee as being based on “all impervious surfaces

within the District’s service area * * *” (Title V, Section 5.0223) “based on the

incremental increase in the demand on the Regional Stormwater System caused by

development on parcels of land.” (District’s Answer Brief, p. 11).

       {¶177} I agree with the trial court that there was no rational basis for charging

nonresidential property owners based on the exact amount of impervious surfaces on their

property, while fluctuating the charge for residential property owners.   The “incremental

increase in demand” is not affected by whether the property owner uses the property for
residential or commercial purposes and, thus, there was no rational basis for treating the

two groups differently.

       {¶178} In light of the above, I would overrule the first assignment of error.

Stormwater Education Credit

       {¶179} Under Title V, schools within the District that provide “approved

stormwater pollution prevent curricula to their students that meet and maintain at least the

minimum requirements of the Stormwater Fee Credit Policy Manual may receive a

Stormwater Fee Credit * * *.”    (Italics added; underscore sic.) Id. at Section 5.0804(c).

       {¶180} The trial court found that the credit was a “rational way to advance a

legitimate governmental interest,” but required the District to provide the curriculum.

The District contends in its second assignment of error that the trial court had no legal

basis for such an order.    In light of the fact that the credit may only be earned by

providing approved curricula that are compliant with the District’s policy manual, I would

find that the court’s order was legally sound.

       {¶181} I would overrule the District’s second assignment of error.

Accrediting Costs for Licensed Engineers

       {¶182} For its third assignment of error, the District contends that the trial court

had no legal basis for requiring it to come up with a formula for accrediting the costs of

licensed engineers for completing any applications for credit.   According to the District,

“reimbursing engineering costs was not factored into the District’s plan for the Program

and projected revenue requirements.”
       {¶183} I would find the trial court acted legally in requiring the accreditation, and

limited it so that it would not be a financial burden to the District and thus

counterproductive to its Program.     Specifically, the trial court ordered that an engineer’s

credit cannot exceed 10 percent of the stormwater fee and the credit will only be available

to nonresidential property owners, including school districts.

Increase in the Community Cost Share

       {¶184} Under the “Community Cost-Share Program” in Title V, the District “shall

form a financial account * * * that shall be for the aggregation and dissemination of funds

derived from revenues collected from the Stormwater Fee and whose purpose is to

provide funding to assist in Member-Community-requested and District-approved

projects.”   Title V, Section 5.0901.     The title initially required that at least 7.5 percent

of the “total annual revenue collected in each Member Community shall be allocated to

that Member Community * * *.” Id. at Section 5.0903(a).

       {¶185} In its February 2012 opinion, the trial court found that because “as much of

78 percent of the watershed may be outside of District control,” the minimum 7.5 percent

cost share was “unfair to member communities because many flooding problems are in

areas that drain far less than 300 acres,20 and the communities are in need of additional

funds to deal with these local stormwater issues.”     The trial court ordered that




         “Regional Stormwater System” is defined under Title V, in part, to include “watercourses,
        20

stormwater conveyance structures, and stormwater control measures receiving drainage from three
hundred (300) acres of land or more.” Id. at Section 5.9218.
       [e]ither the meaning of ‘regional’ must be arrived at by means of a
       consensus of the District and its member communities or cost share must
       reflect an amount no less than 25 percent to member communities for local
       stormwater projects.

       {¶186} I would find that the trial court’s increase was legally sound. Sufficient

evidence was presented demonstrating that the District’s original 7.5 percent cost share

was inadequate to address the problems that the District hopes to solve.

                                      V. Conclusion

       {¶187} I believe Title V was authorized under both the District’s Charter and Ohio

Law.   As such, I respectfully dissent from the majority’s decision to the contrary.

Further, I also believe the trial court acted legally in making modifications to the Title.

As such, I respectfully dissent from the majority’s “concerns” in that regard.

       {¶188} I concur with the majority’s judgment affirming the denial of appellants’

motion to dismiss based on failure to join all property owners. I also concur with the

majority’s judgment affirming the trial court’s jurisdiction to make post-trial

amendments.

       {¶189} In light of the above, I would overrule all the assignments of errors

presented in both the appellants’ appeal and the appellees’ cross-appeal and affirm the

trial court’s judgments in toto.